Per Curiam,
P. C. Foy, the appellant, was returned to the office of the county commissioners of Schuylkill county as having been nominated in the middle ward of the borough of Girardville at a primary election held on January 18,1908. Exceptions were filed to his nomination February 6 following, which, four days later, were sustained by the court. This appeal is not from the action of the court sustaining the exceptions, but from the refusal to grant a rehearing on the petition of the appellant presented February 24, 1908 — eight days after the election. The single assignment of error is the refusal to rehear the case. On this certiorari we pass only upon the regularity of the record, and as nothing appears from it showing that the court erred or abused its discretion in refusing the rehearing, its action is affirmed.